       Case 2:21-cv-00406-MTL Document 12 Filed 03/16/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   James Bonham,                                      No. CV-21-00406-PHX-MTL
10                  Plaintiff,                          ORDER
11   v.
12   Bank of America National Association,
13                  Defendant.
14
15          On March 10, 2021, Plaintiff James Bonham initiated this case with a “Motion for
16   Emergency Hearing and Temporary Injunction.” (Doc. 1.) Rule 3 of the Federal Rules of

17   Civil Procedure provides that a “civil action is commenced by filing a complaint with the
18   court.” Fed. R. Civ. P. 3. Accordingly, the Court will construe Doc. 1 as a Complaint, as

19   opposed to a motion for injunctive relief.

20          On March 15, 2021, Plaintiff filed an “Ex-Parte Motion for Emergency Hearing and
21   Temporary Injunction.” (Doc. 10.) If this motion was intended to be a request for a
22   preliminary injunction, the Court cannot entertain that request without notice to the

23   opposing party. See Fed. R. Civ. P. 65(a). Thus, the Court will take no action on Doc. 10

24   as a motion for preliminary injunction until notice has been provided to Defendant. To the

25   extent that Doc. 10 was intended to be a motion for a temporary restraining order, Plaintiff

26   must likewise provide notice to Defendant, or else show cause why notice cannot be given.
27   See Fed. R. Civ. P. 65(b). On this record, neither requirement is satisfied. Thus, the Court
28   will take no action on Doc. 10 at this time on this record.
       Case 2:21-cv-00406-MTL Document 12 Filed 03/16/21 Page 2 of 2



 1          Additionally, it appears that Plaintiff has been aware of his dispute with Defendant
 2   for some time. See Bonham v. Bank of America NA, No. 13-CV-02220-PHX-SRB and
 3   Bonham v. Bank of America NA, No. 16-CV-03822-PHX-JJT. Plaintiff cannot create his
 4   own emergency and argue there is no time to give notice to Defendant due to his own delay
 5   in bringing this particular claim. See, e.g., Martin v. Fam. Lending Servs., Inc., No. CV09-
 6   2133PHXROS, 2009 WL 3340460, at *1 (D. Ariz. Oct. 15, 2009) (noting that a plaintiff
 7   may not create her own emergency to circumvent the notice requirement in seeking a
 8   temporary restraining order); Best Deals on TV, Inc. v. Naveed, No. C07-1610SBA, 2007
 9   WL 902564, at *4 (N.D. Cal. Mar. 22, 2007) (a plaintiff cannot show the need for a
10   temporary restraining order without notice when the plaintiff waited months to file the
11   motion).
12          Accordingly,
13          IT IS ORDERED construing Plaintiff’s “Motion for Emergency Hearing and
14   Temporary Injunction” (Doc. 1) as a Complaint pursuant to Fed. R. Civ. P. 3.
15          IT IS FURTHER ORDERED that, for the reasons described herein, the Court
16   takes no further action on Plaintiff’s “Ex-Parte Motion for Emergency Hearing and
17   Temporary Injunction” (Doc. 10) at this time.
18          Dated this 16th day of March, 2021.
19
20
21
22
23
24
25
26
27
28


                                                -2-
